In re Disciplinary Counsel; Raspanti, Joseph P.; — Other(s); Applying for Joint Petition for Consent Discipline.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Following the filing of formal charges against respondent by the Office of Disciplinary Counsel, the parties submitted a joint petition for consent discipline in *269which respondent acknowledges that he failed to communicate with three clients, settled a case without obtaining his client’s informed consent, improperly notarized the settlement release, and failed to promptly deliver the settlement funds to the client. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Joseph P. Raspanti, Louisiana Bar Roll number 17897, be suspended from the practice of law for a period of six months. It is further ordered that this suspension shall be deferred in its entirety, subject to the conditions set forth in the petition for consent discipline. Any failure of respondent to comply with said conditions may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.